Exhibit 99.1 PRESS RELEASE CRESCENT POINT ENERGY SHAREHOLDERS APPROVE ALL RESOLUTIONS AT ANNUAL MEETING OF SHAREHOLDERS May 12, 2014 CALGARY, ALBERTA. Crescent Point Energy Corp. (“Crescent Point” or the “Company”) (TSX and NYSE: CPG) held its Annual and Special Meeting of Shareholderson May 9, 2014,in Calgary. A total of 201.52 million shares, representing approximately 50.60% of common shares, were represented in person or by proxy at the meeting. During the regular business proceedings at the meeting, shareholders approved the resolutions below. For comparison, the Company has also included the voting results in favour of resolutions that were passed at last year’s Annual and Special Meeting of Shareholders, which had approximately 49.14% of common shares represented in person or by proxy. 1.Fixing Number of Directors The appointment of eight board members for the ensuing year was approved by a show of hands. Proxies and in-person votes were received as follows: Votes For Percent Against Percent 2013 Votes For 99.58% 0.42% 99.68% “Last year, we amended our articles to give us the flexibility to add additional directors to our board, so we’re pleased to fill two of those spots with Rene Amirault and Bob Heinemann,” said Scott Saxberg, president and CEO of Crescent Point. “Our board members are a diverse group with a broad skill set, and we are continuing to look for an additional board member to further strengthen the team.” 2.Election of Directors The eight director nominees proposed by management were elected by a show of hands. Proxies and in-person votes were received as follows: Nominee Votes For Percent Withheld Percent 2013 Votes For Rene Amirault 99.71% 0.29% N/A Peter Bannister 99.78% 0.22% 99.86% Kenney F. Cugnet 99.28% 0.72% 96.96% D. Hugh Gillard 94.95% 5.05% 97.16% Robert F. Heinemann 99.79% 0.21% N/A Gerald A. Romanzin 95.17% 4.83% 91.95% Scott Saxberg 99.80% 0.20% 96.91% Gregory G. Turnbull, QC 70.09% 29.91% 73.96% 3. Amendment to the Restricted Share Bonus Plan The amendment to the restricted share bonus plan was approved by a show of hands. Proxies and in-person votes were received as follows: Votes For Percent Against Percent 2013 Votes For 96.24% 3.76% N/A 4.Approval of Share Amendment to Implement the Share Dividend Program The resolution to amend the Company’s articles of amalgamation to implement the Share Dividend Program (“SDP”) was approved by a show of hands. Proxies and in-person votes were received as follows: Votes For Percent Against Percent 2013 Votes For 99.64% 0.36% N/A Crescent Point expects the SDP to be implemented next week and to be available to shareholders for the May 2014 dividend, in respect of May 2014 production. More details about the SDP will be posted on the Company’s website before Crescent Point’s next dividend announcement, which is expected to be on May 15, 2014. 5.Appointment of Auditors The appointment of PricewaterhouseCoopers LLP as Crescent Point’s auditors was approved by a show of hands. Proxies and in-person votes were received as follows: Votes For Percent Withheld Percent 2013 Votes For 98.96% 1.04% 99.83% 6.Advisory Vote on Executive Compensation The resolution to accept the Company’s approach to executive compensation, the full text of which is set forth in the Information Circular, was approved by ballot. Proxies and in-person votes were received as follows: Votes For Percent Against Percent 2013 Votes For 56.67% 43.33% 97.29% The board of directors acknowledges the level of support received for Crescent Point’s executive compensation and will consider this vote in structuring future compensation packages. “Our executive compensation programs are adjusted on an ongoing basis to reflect the rapid growth and performance of the company. From inception, Crescent Point’s executive compensation has been very aligned with shareholders. In 2013, 90 percent of executive compensation was equity-based, which is restricted and vests in periods of up to three years. To put our 2013 executive compensation in context, our total corporate G&A cost, including equity-based compensation, is one of the lowest among our peers at less than eight percent of our netback. We’ve calculated the average of our peer group, as listed in our information circular, to be approximately 13 percent,” said Hugh Gillard, the chair of Crescent Point’s compensation committee. “However, as indicated in the Company’s information circular, an independent consultant was retained earlier in the year to provide advice on compensation structure. Once completed, we will provide a timely response to shareholders explaining the actions by the board.” The biographies of Crescent Point’s board members and more details about the Company’s corporate governance practices are available on www.crescentpointenergy.com. Crescent Point is one of Canada’s largest light and medium oil producers, with a market capitalization of more than CDN$18 billion and an annual dividend of CDN$2.76 per common share. CRESCENT POINT ENERGY CORP. Scott Saxberg, President and Chief Executive Officer FOR MORE INFORMATION ON CRESCENT POINT ENERGY, PLEASE CONTACT: Greg Tisdale, Chief Financial Officer, or Trent Stangl, Vice President Marketing and Investor Relations. Telephone: (403) 693-0020
